Title: Thomas Jefferson to John Eliason, 30 May 1813
From: Jefferson, Thomas
To: Eliason, John


          Sir Monticello May 30. 13.
          I was sorry, on my return from a journey, to find that your visit had happened in that interval. I should have been happy to have seen you, and my family would have recieved you with pleasure in my absence. perhaps, had you seen mr Randolph, you might have obtained more satisfaction on your enquiries than I can give you. as long as he chuses to keep the mill, I should prefer him to any tenant, not only from a natural wish to
			 promote whatever he thinks his interest, but because experience has taught me not to expect from another tenant the same care of the tenement which he takes, not only for it’s preservation, but it’s improvement and interest. whether he will keep it if called off to his military command, is not very  certain. he thinks he shall do it, and trust her to an agent. I apprehend he will soon find this a losing business, in which case I should recieve his relinquishment whenever he should think
			 his interest required it. in that case it will be to be rented, and I can notify it to you if desired.
			 in answer to your request in your letter of the 22d to be informed of the terms I will state in general that they will be nearly what I agreed with mr Randolph, say 55. barrels of Superfine flour a quarter, payable quarterly, to retain the landlord’s right of being hopper-free, as is the law & custom of this state, that is to say to have my own crop of wheat ground at any
			 time in preference to all others, and on the usual terms, to keep the hull of the house in repair myself, but the tenant to maintain all internal repairs & deliver the running geer in as good
			 repair as he recieves them. I maintain the body of the dam, & he jointly assists in the tightenings sometimes necessary in dry seasons, & in cleaning the canal when necessary; if the dam is carried away by floods, I repair it, & the rent is suspended during the time it cannot grind, the tenant
			 pays the taxes, the lease is not assignable but with my consent, but may be determined at the will of either party on a notice to be agreed on. this is the general outline. Accept the tender of my respects & best wishes.
          Th:
            Jefferson.
        